OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                            AUSTIN




iionoreble Ir'la. YelCerman
ACLing County Attorney
XraVIII COunLY
Austin, Texas
Deer Sirs            Opinion No. O-6210
                     Rer Authority




                                                   st on the above
question  end not4                                 he question,   aa
Acti%   County A                                    is tbaL addi-
tional ecquielt                                   & Austin outride
th4 city llmlts                                 onues of the aountg,
You ark in your                                 loving que~tlonst
                                          6081-B prohibit
                                           orporatod city
                                            e of parks and
                                            8 of 640 acres
    i                                        purchaee or

                              s Artlole  6081-D prohibit
                               of any lncorporatod   city
                              r the purpose of parks and
        outsida of 1~s oity     limits,   by purchese   or
        condemnation? *-
                     ‘,3. Do tliose artioles mean that the
        govcmlng body of an incorporated       city may own
        end hold more ihan o40 acre4 outelde of ihe
        city llcaics,    LO be used for the purpoee of
        parks and play grounds, but that they can never
                                                                        38


Hen. Wm. Yeldeman           - Page 2


     acquire more than 640 acre@ at any           01x4    time, by
     purchase        or oondemuati on?
            “4.   Do Articles 6081-B and 6081-D llmlt
     the riqh;s conferred upan Uonc !?ule ol-vies by
     Art:ele    1175, Bection 15, uith reference  to
     aoqtirLng property ouisldo of the c:ry ltnits
     fop parks end playgrounds?”

             The ahsver is your flrsi    question is that ANi-
ale 608lb, Verna~~n Annotated Civil Statutes,        is a bracket
lav applicable    only to cftiea   of a certain populetloh by the
1923 census.     Austin doeo not come vithlh the ola~sslfleatlon
bewwe      It bed 144s than 43,000    Inhabitants by the 1920 oeneus.
Therefore,    the ansveP to your question     Is no.
           Artiole 60816, Vernon’9 Annotated   Civil Btatutss,
which you lnqulm about in your seeond question.      oohtaina pro-
vlsionn vhiah are similar to thoee aontainod In Artlele      6081b,
except that it la not a bracket lav.    Section 1 0r that article
prov%des:
             “SOC.     1.   That   Ma   govemlng body of any
     incorporated   alty In ‘thfs state ney mcelve
     end hold through @it      or mador ded%oatian, and
     1s hereby lnpover4d    to oondemu or to pumhase
     land& vlthout   its terrltorUtl    1iast.s and vlthLn
     the county in vhioh such city is situated for
     the pux’posa of establlsbixrg    and sbaiata~      t&r+
     on pubI& rocreatlonal      parks end playgrounds,
     either or both, no one of such parka or playgrounds
     vhlch may be acquired by purchaee or thxough oon-
     domnatlon to exaeed 320 acres in aPoa and the
     total acroage outslde of the lidts        of the city
     vb%ah may bs acqulreo by purch484       and through
     oondmnatfon   procecdlngs,    either or both, shall
     not 4xo4cct 640 acroe.”
             Section 6 of ~riicls   6C@ld 1imUs the sp?lPcation
of Section    1 co those titles   that do not h6vs contrary   pmvi-
don5 ln tholr ohertare. SoOtioR             6 pPOVid84s

           ‘Nothing here- contained rhall be
     cone~rued 86 repoallng My provisions    oi My
     special charter or any inaorporated  oity, but
Hon. Urn. Yalderman - Page 3


       the powers, teram end provisions    hereof shall
       exS8t an altematlve     powers, terms aad provlslons
       af any such special    charter and any alty which
       shall hereafter   adopt oc eaend ito own oharter
       under the terms of the Rams Rule provision8      of
       the ConatituLion may provide In any suoh charter
       or amendment8 thereto provlslcum on the subject
       aovsred hereby other than eml differing    froa those
       herein provlded.”
           Section 1 of Artiole X%VI of the oharter of the
City of Austin (19%) authoriaer    the City Couuoil to acquire
land outaide the altg litits   for parka end playgrouuds, an
follows,
             “The City Uouncll shall have pciwer
      to aequlre land inside OP outride of the cor-
      porate boundaribrr~ or the City or Austin, by
      puramas or aondeanation,      r0l the purpose of
      establlahing    or enlar@ng any park, parkway or
      pla;ygzvund, and to improve, equip, prllltaln
      mad regulate the use or @ma, aad the applloa-
      ble provisions    or the laws 0r the state or Texas
      relating   to emlneat domain are adopted snd made
      a part or thl8 Artlole     and rhall apply in uon-
      demmtlon proceeding8 hereunder, but the City
      of Austin shall not be required to exeaute the
      bon& referred    to fn raid law8.’
           Article  60816, therefore,-   does not limit  the
amount of land which the City of Austin may 6oqulre by con-
deauation end purohase outside the city llalte       for park8
and playgrounda under Artlcls    XXVI or the City Charter. Thiis
is a speolal oharttr opd it is not repealed by Article       6081d.
Also, Austin 1s a Hose Rule City and it; la exprersly      authorized
by Section  6 of Article  6Oiosld to “provide ln any ruah charter
or amendments thereto provS.slons on the subject covered’hereby
other thau aud diiiering   Prom those herein provided.”      We,
thesefore,  answer your second question no.
            In view 0r our answera to your first two qusrtions,
it   becomee unnsaesaery to answer your third qusrti3R.
          your Question Ro. 3 is an abstract queetlon aa
far ae the City of Au8ti.n is conaerued.  Article 608lb, in
                                                                         40




Zion. Wm. Yeldarmn   - Pqa   4


Section 6 and Article    60816, lu Seotion 6 (OOpied above) each
provide that *nothing oontalned In this act ah811 be ion-
swued as repealing anx pmvlalona       of any special charter of
any inoorporated   oity.    The City of Austin baa in Arclcle
XXVI a apeolal provlalon on parka and playgrouuda which
gives it greater powers than Artlole     6081d.   It    la true thOt
Section 15 of Artlale    1175, Revised Civil Statutes,      1925,
confers  the sane8 powers cm the City of Auatln      as to acquiring
parka and playgrounds outside the city limlta as doen Arti-
cle XXVI of the City Wrter.       It is not necessary,      however,
to pass on whether Artlole    60816 ll&ta    the powers aonfarred
on Home Rule Cities by Seation 15 of Artiole      1175 because
Article  60&J, by its OYLIDrOViSiMS, is not applltable           to
cliLaa llka Austin which have l apeclal charter provision           on
the subject of parka and playgrounds whleh is other titan and
differs  rr0a Axtiole 6081d. No, accordiqgly,        find no neceea-
ity r0P anawedng    your rowth question.
                 Trusting that the foregoing    gives   you the
lnfomatlon   desired,   we are
                                        Yours very truly
                                   ATTORURY
                                          CamRAL OF TEXAS




                                   BY          Fe&an Dlckaon
                                                   Assistant
FDIBT